Burns v Grandjean (2022 NY Slip Op 06580)





Burns v Grandjean


2022 NY Slip Op 06580


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


639 CA 21-00415

[*1]MATTHEW A. BURNS, PLAINTIFF-RESPONDENT,
vJENNIFER A. GRANDJEAN, DEFENDANT-APPELLANT, WALTER BURKARD, ESQ., ATTORNEY FOR THE CHILDREN, APPELLANT. (APPEAL NO. 4.) 


MICHAEL STEINBERG, ROCHESTER, FOR DEFENDANT-APPELLANT. 
WALTER BURKARD, MANLIUS, ATTORNEY FOR THE CHILDREN, APPELLANT PRO SE.
AFFRONTI, LLC, ROCHESTER (FRANCIS C. AFFRONTI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeals from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered March 12, 2021. The order, inter alia, denied the motion of defendant to, inter alia, allow her to sign a new work permit for the parties' son. 
It is hereby ORDERED that said appeals are unanimously dismissed without costs.
Same memorandum as in Burns v Grandjean ([appeal No. 1] — AD3d — [Nov. 18, 2022] [4th Dept 2022]).
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court